          Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :      CRIMINAL ACTION
               v.                             :
                                              :      NO. 15-416
RAYMOND JUSTIS                                :


                                       MEMORANDUM

SURRICK, J.                                                                        JULY 29, 2020

       Raymond Justis seeks a compassionate release from his 168-month prison sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) (ECF Nos. 72, 73). He argues that his underlying medical

conditions—asthma, high blood pressure, high cholesterol, and cardiac artery disease—place

him at a high risk of illness or death in light of the current global pandemic of COVID-19. For

the reasons that follow, Justis’s Motion will be denied.

I.     BACKGROUND

       In March of 2016, Justis entered a plea of guilty to one count of sex trafficking of a

minor, in violation of 18 U.S.C. §§ 1591(b)(2) and 1594(a). (ECF No. 60.) The facts

surrounding the charge are disturbing. In early 2015, Justis operated a prostitution venture in

Philadelphia where he would recruit young females to engage in prostitution for his own

financial gain. (Indictment ¶¶ 1-2.) In March of 2015, Justis recruited a 16-year old girl (“Minor

1”) to engage in prostitution. (Presentence Report (“PSR”) 4 (on file with Court); see also

Sentencing Hr’g Tr. 3 (adopting facts from PSR), ECF No. 63.) Justis and Minor 1 met through

the prostitution website www.backpage.com, on which Justis had posted advertisements offering

women to make money as female escorts. (PSR 3.) Justis requested nude photographs of Minor

1, and she provided them. (Id.) He picked her up at her home in Rhode Island and drove her to a
          Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 2 of 9




motel in New Jersey where she engaged in sex acts with nine men over the course of two weeks.

(Id.) Justis received about half of the proceeds. (Id.) Minor 1 told law enforcement that she also

engaged in sex acts with Justis. (Id.) Minor 1 told Justis that she was only 16 years old. (Id.)

At the time, Justis was 43 years old. (Id.)

       On October 21, 2016, Justis was sentenced to 168 months’ imprisonment, five years of

supervised release, and $1,300 in restitution. (ECF No. 59.) He faced a mandatory minimum

sentence of 120 months’ imprisonment and a guideline range of 168 to 210 months. (PSR 15;

Sentencing Hr.’g Tr. 19.)

       Justis is 48-years old. He has served approximately 59 months (or 35%) of his 168-

month sentence. He is currently housed at FCI Cumberland in Maryland. Justis requests that the

Court reduce his sentence to time served, or in the alternative, modify his term of supervised

release to include home confinement for the duration of the time remaining on his original term

of imprisonment. He argues that extraordinary and compelling reasons justify his release

because his medical conditions place him at a high risk of serious illness or death if he were to

contract COVID-19. Justis also argues that release is warranted because he is not a danger to the

community, is a model inmate, and presents a low risk of recidivism. The Government opposes

Justis’s Motion. (ECF No. 75.)

II.    DISCUSSION

       A.      Applicable Law

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the Court may

modify a term of imprisonment on the defendant’s motion after the defendant has exhausted his

administrative remedies. In relevant part, § 3582(c)(1) provides that a court:

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved

                                                 2
           Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 3 of 9




       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).1

       The phrase “extraordinary and compelling reasons” is not defined by the statute, but

instead incorporates the commentary to the policy statement contained in § 1B1.13 of the United

States Sentencing Guidelines. See United States v. Handerhan, 789 F. App’x 924, 925 (3d Cir.

2019) (citing United States v. Barberena, 694 F.3d 514, 521 n.10 (3d Cir. 2012). Section 1B1.13

of the Sentencing Guidelines explains that a sentence reduction under § 3582(c)(1)(A) may be

ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), that—

               (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .
               (2) the defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and
               (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.




       1
         To exhaust administrative requirements, the statute requires that a defendant first
“request” that the BOP file a motion with the court for compassionate release on his behalf.
Only after the defendant has exhausted the administrative rights to appeal the BOP’s denial of
that request, or after 30 days has passed, whichever is earlier, may the defendant then file his
own motion with the court. 18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (stating that remand of request for compassionate release to district court for
substantive review in light of COVID-19 pandemic would be “futile” because the defendant had
not complied with the exhaustion requirements under Section 3582). Justis has complied with
the exhaustion requirements of § 3582(c)(1)(A). On May 20, 2020, Justis filed a formal request
to the Warden at FCI Cumberland for compassionate release due to the COVID-19 pandemic.
(Cumberland Denial, Am. Mot. Ex. 1, ECF No. 72.) On June 2, 2020, his request was denied.
(Id.)
                                                 3
          Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 4 of 9




       Application Note 1 to § 1B1.13 provides four categories of reasons that qualify as

extraordinary and compelling: (1) the defendant’s medical condition; (2) the defendant’s age;

(3) the defendant’s family circumstances; or (4) “other reasons” to be determined by the Director

of the BOP. As a result of amendments to § 3582(c)(1)(A) by the First Step Act, courts now

conclude that the catch-all category of “other reasons” applies not only to the BOP Director, but

also to courts. See United States v. Towel, No. 17-519-6, 2020 WL 2992528, at *3 (E.D. Pa.

June 4, 2020); United States v. Rodriguez, No. 03-271, 2020 WL 1627331, at *4 (E.D. Pa. Apr.

1, 2020) (noting that the Sentencing Commission’s “old policy statement provides helpful

guidance, [but] . . . does not constrain [a court’s] independent assessment of whether

‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A)”).

       A legal standard for reviewing compassionate release requests in the context of the

COVID-19 pandemic may be distilled from a synthesis of the statute, the Sentencing Guidelines,

and recent court decisions. Courts faced with motions for compassionate release in light of

COVID-19 consider: (1) whether “extraordinary and compelling” reasons exist to reduce the

defendant’s sentence; (2) whether the defendant is a danger to the community under § 3142(g);

and (3) whether the § 3553(a) sentencing factors support a sentence reduction. See United States

v. Pabon, -- F. Supp. 3d --, No. 17-165-1, 2020 WL 2112265, at *2 (E.D. Pa. May 4, 2020);

United States v. Mathe, No. 14-528, 2020 WL 3542177, at *3 (E.D. Pa. June 30, 2020); United

States v. Hannigan, No. 19-373, 2020 WL 4015238, at *3 (E.D. Pa. July 16, 2020).

       To establish “extraordinary and compelling reasons,” courts have generally required

defendants to show two things: (1) advanced age or a serious medical condition that places them

at a high risk of serious complications or death if infected with COVID-19; and (2) a more than

mere speculative risk of exposure to the virus at the prison where the inmate is housed. United



                                                4
            Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 5 of 9




States v. Somerville, -- F. Supp. 3d --, No. 12-225, 2020 WL 2781585, at *8 (W.D. Pa. May 29,

2020) (citing cases).

       B.       Extraordinary and Compelling Reasons

       Justis alleges a number of underlying medical conditions, including asthma, high blood

pressure, high cholesterol, and cardiac artery disease. In 2013, Justis suffered a heart attack that

required the placement of a stent. (PSR 12.) As stated in his PSR, Justis was taking numerous

medications for his heart condition, high blood pressure, and asthma prior to being incarcerated.

(Id.) The CDC recognizes that individuals with serious heart conditions are at a greater risk of

serious complications or death from COVID-19, and that individuals with hypertension and

asthma “might be at an increased risk” for severe illness from COVID-19. 2 As stated in its

compassionate release denial, FCI Cumberland places Justis in the medical category “Care 2

(Stable, Chronic Care),” meaning that he is “able to function in the correctional settings.”

(Cumberland Denial.) In fact, in a May 22, 2020 message to the prison health services where he

requested permission to return to his job at the prison, Justis stated that he has “no complications

with health issues.” (Mot. Ex. 2, ECF No. 73.) Nevertheless, even if his health conditions are

under control in the prison setting, they still make him more vulnerable to serious complications

from COVID-19 if he were to contract it. However, our inquiry does not end here.

       Even assuming Justis’s health conditions place him at an increased risk of serious illness,

Justis is not entitled to a compassionate release under the First Step Act. Justis has not




       2
         See People of Any Age with Underlying Medical Conditions, Centers for Disease
Control and Prevention (accessed July 28, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. The CDC recognizes
numerous other conditions as creating a greater risk of serious illness. We mention only those
relevant to Justis’s case.


                                                  5
           Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 6 of 9




demonstrated a more than mere speculative risk of exposure to COVID-19 at FCI Cumberland.

As of the date of this Memorandum, FCI Cumberland has no confirmed cases of COVID-19

among the inmate population and only two confirmed cases among the prison staff. See

https://www.bop.gov/coronavirus/ (accessed July 29, 2020). The BOP has instituted strict

protocols at its prisons, including at FCI Cumberland, to prevent the spread of COVID-19. Such

measures include quarantining new inmates, suspending legal and social visitation, limiting

inmate movement, and screening individuals who enter the prison.3

       In light of his underlying medical conditions, we understand Justis’s concerns about the

spread of COVID-19 within the prison system. However, with only two cases reported at FCI

Cumberland, “generalized COVID-19 fears and speculation” are insufficient to warrant release.

United States v. Upshur, No. 18-124-2, 2020 WL 3128026, at *2 (E.D. Pa. June 12, 2020). The

Third Circuit has cautioned that “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and professional efforts to

curtail the virus’s spread.” Raia, 954 F.3d at 597. When a prison is able to keep the number of

positive COVID-19 cases low, as is the case at FCI Cumberland, the risk of exposure is too

speculative to render the circumstances extraordinary and compelling. See, e.g., United States v.

Gold, No. 15-330, 2020 WL 2197839, at *2 (N.D. Ill. May 6, 2020) (explaining that courts

routinely deny “motions brought by inmates housed in facilities with no evidence of widespread

transmission”) (citations omitted); United States v. Shulick, No. 16-428, 2020 WL 3250584, at

*4 (E.D. Pa. June 16, 2020) (denying request for compassionate release because, inter alia, only




       3
          See BOP Implementing Modified Operations, Bureau of Prisons, (accessed July 28,
2020), https://www.bop.gov/coronavirus/covid19_status.jsp
                                                 6
          Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 7 of 9




one case of COVID-19 had been reported in a staff member at the prison). Justis has failed to

show extraordinary and compelling reasons justifying his release.

       C.      Danger to the Community and Sentencing Factors under § 3553(a)

       In addition to considering whether extraordinary and compelling reasons justify the

release, we must also consider whether Justis is a danger to the community under § 3142(g), and

whether the § 3553(a) sentencing factors support a sentence reduction. See U.S.S.G. § 1B1.13.

       Section 3142(g) sets out the factors that courts must consider in deciding whether to

release a defendant pending trial. The factors relevant to whether the defendant poses a danger

to the community include: “the nature and circumstances of the offense,” “the history and

characteristics of the person,” and “the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(1), (3), (4).

       These factors weigh against Justis’s release. The crime itself is reprehensible. Justis

recruited a young naïve minor into prostitution and repeatedly sold her body to men for his own

financial gain. He was able to accomplish this by secluding her in a motel room far away from

her home. Minor 1 will undoubtedly carry the psychological and emotional scars from this crime

throughout the remainder of her life. “Child sex crimes are among the most egregious and

despicable of societal and criminal offenses.” United States v. Jackson, No. 13-279, 2020 WL

3832717, at *2 (E.D. La. July 8, 2020) (concluding in sex trafficking case that the § 3142(g)

factors weighed against compassionate release) (citation and internal quotation marks omitted).

Courts have been reluctant to grant compassionate release requests to individuals convicted of

crimes involving sex trafficking or minors. See, e.g., id.; United States v. Francisco, No. 19-131,

2020 WL 3507958, at *2-3 (S.D.N.Y. June 29, 2020); United States v. Pollard, No. 13-20887,

2020 WL 3287976, at *2-3 (E.D. Mich. June 18, 2020); United States v. Pemberton, No. 16-275,



                                                 7
             Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 8 of 9




2020 WL 3452227, at *2 (M.D. Fla. June 24, 2020) (stating that the court is “unconvinced” that

the defendant “would not pose a danger to the public” after admitting to recruiting “multiple

underage girls to engage in acts of prostitution”).

        Justis’s criminal history, although not extensive, concerned the Court at his sentencing

and still concerns us now. (See Sentencing Tr. 19-20.) Justis has a 2014 assault conviction and

related restraining order for punching his autistic son, who was 10-years old at the time. (PSR

7.) In addition, Justis was arrested in 2014 for stalking an 18-year old girl. (Id. at 8.) Based

upon the nature of the crime and upon Justis’s criminal history, Justis continues to pose a danger

to the public.

        Our consideration of the § 3553(a) sentencing factors further confirms our conclusion

that granting Justis a compassionate release is not appropriate.4 As we noted above, the nature

and circumstances of the crime are awful. See 18 U.S.C. § 3553(a)(1). Despite Justis’s

acceptance of responsibility, the Court was not inclined to vary downwards from the sentencing




        4
            The sentencing factors that courts consider when imposing a sentence under § 3553(a)
include:
       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category
               of defendant as set forth in the guidelines—
               ...

18 U.S.C. § 3553(a).
                                                  8
          Case 2:15-cr-00416-RBS Document 76 Filed 07/29/20 Page 9 of 9




guidelines due to the “horrendous” nature of the crime. (Sentencing Hr.’g Tr. 19-20.) The

sentence imposed of 168 months reflects the very serious nature of child sex trafficking offenses

and serves to deter others who may engage in similar conduct. See id. at § 3553(a)(2). Finally,

Justis has only served about one-third of his sentence. Granting him a release now would further

undermine the need for the sentence to reflect the “seriousness of the offense,” “respect of the

law,” and “adequate deterrence.” See id. at §§ 3553(a)(2)(A) and (B); see also United States v.

Bogdanoff, No. 12-0190-1, 2020 WL 2307315, at *5 (E.D. Pa. May 8, 2020) (“Reducing a

sentence by almost two-thirds could also have an impact on the public’s respect for the law and

deterrence.”); Pemberton, 2020 WL 3452227, at *2 (concluding that serving 3 years of a 21-year

sentence for sex trafficking of a minor “would not serve the purposes of Section 3553(a) and

would, in fact, fail to rehabilitate Pemberton or deter future violations”). Accordingly, Justis is

not entitled to a compassionate release.

III.   CONCLUSION

       For the foregoing reasons, Justis’s Motion for a Reduction of Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) will be denied.

       An appropriate order follows.



                                                      BY THE COURT:



                                                      /s/ R. Barclay Surrick
                                                      R. BARCLAY SURRICK, J.




                                                  9
